—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him upon his plea of guilty of robbery in the first degree (Penal Law §§ 20.00, 160.15 [3]), defendant contends that Supreme Court erred in determining that statements not contained in the CPL 710.30 notice would be admissible at trial. “By pleading guilty, defendant forfeited his right to seek reversal of his conviction on the ground that evidence is inadmissible because the prosecution failed to provide the notice required by CPL 710.30” (People v Hardy, 187 AD2d 810, 812, citing People v Taylor, 65 NY2d 1). (Appeal from Judgment of Supreme Court, Monroe County, Siragusa, J.— Robbery, 1st Degree.) Present — Denman, P. J., Pine, Wisner, Pigott, Jr., and Callahan, JJ.